Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claim
Claims 1-26 are allowed. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Schwartz Registration No. 37577 on June 21, 2022.
The application has been amended as follows: 
1. (Currently amended) A method for providing an online ticket service by using a blockchain network, comprising steps of: (a) in response to acquiring ticket reservation information corresponding to a ticket purchased by a purchaser from a ticket sale server, a service server creating a ticket token corresponding to the ticket by referring to the ticket reservation information, and registering generated information on the ticket token in a distributed ledger of a blockchain network, wherein the ticket reservation information includes at least one of usage information of the ticket, usage condition information of the ticket, user information of a user of the ticket, and seller information of the ticket; and (b) the service server transmitting the ticket token to a seller token wallet corresponding to the seller of the ticket, thereby (i) causing the seller token wallet to transmit the ticket token to a user token wallet corresponding to the user of the ticket, and (ii) registering movement information of the ticket token from the seller token wallet to the user token wallet in the distributed ledger of the blockchain network; wherein the user information includes a user DID(decentralized identity) corresponding to the user of the ticket, and wherein the user DID is user identification information used in the blockchain network, and the user DID and authentication information of the user of the ticket for pieces of personal information of the user of the ticket corresponding to the user DID are registered in the distributed ledger of the blockchain network, and the pieces of personal information of the user of the ticket are stored in a user terminal of the user of the ticket or a DID data hub, and wherein, at the step of (a), the service server (i) requests specific evidential information of the user to the user terminal by using the user DID corresponding to the ticket reservation information, wherein the specific evidential information is used for confirming the usage condition information of the ticket, (ii) in response to acquiring the specific evidential information of the user of the ticket from the user terminal or from the DID data hub through interactions with the user terminal, confirms whether the specific evidential information of the user of the ticket satisfies the usage condition information of the ticket, and (iii) generates the ticket token corresponding to the ticket in case the specific evidential information of the user of the ticket satisfies the usage condition of the ticket.
2. (canceled)
3. (currently amended) The method of Claim 1, wherein the service server, in response to acquiring the specific evidential information of the user of the ticket from the user terminal or from the DID data hub through interactions with the user terminal, (i) confirms the authentication information registered in the distributed ledger of the blockchain network by using the user DID, (ii) verifies the specific evidential information of the user of the ticket as valid if the specific evidential information of the user of the ticket matches with the authentication information of the user of the ticket, and (iii) confirms whether the specific evidential information of the user of the ticket satisfies the usage condition information of the ticket.

4. (previously presented) The method of Claim 1, further comprising a step of: (c) when the ticket token is transmitted to a token receiving wallet by interactions with a ticket confirmation terminal in response to usage request information of the ticket token from a specific user terminal, wherein the specific user terminal includes one of the user terminal of the user of the ticket or another user terminal of a third party user who obtained the ticket, the service server, (i) confirming whether the ticket token is valid by referring to the movement information of the ticket token registered, in the distributed ledger of the blockchain network, and (ii) when the ticket token is confirmed as valid, transmitting approval information for the ticket usage to the ticket confirmation terminal or the specific user terminal, and registering the usage information of the ticket token in the distributed ledger of the blockchain network.

5. (previously presented)The method of Claim 4, wherein, in response to acquiring verification information for the approval information from the ticket confirmation terminal or the specific user terminal, the service server destroys the ticket token stored in the token receiving wallet, and registers destruction information of the ticket token in the distributed ledger of the blockchain network.

6. (previously presented)The method of Claim 4, wherein, in response to acquiring verification information for the approval information from the ticket confirmation terminal or the specific user terminal, the service server (i) generates a collection token corresponding to the ticket token, (ii) transmits the collection token to the specific user terminal, and (iii) registers generated information on the collection token in the distributed ledger of the blockchain network.

7. (previously presented)The method of Claim 4, wherein the usage request information of the ticket token includes a specific user DID(decentralized identity) corresponding to a specific user who is the owner of the specific user terminal, wherein the specific user DID is specific user identification information used in the blockchain network, and the specific user DID and authentication information of the specific user for pieces of personal information of the specific user corresponding to the specific user DID are registered in the distributed ledger of the blockchain network, and the pieces of personal information of the specific user are stored in DID data hub or the specific user terminal of the specific user, and wherein the service server (i) requests specific evidential information, of the specific user, for confirming the usage condition information of the ticket to the specific user terminal by using the specific user DID, and (ii) in response to acquiring the specific evidential information of the specific user from the specific user terminal or from the DID data hub through interactions with the specific user terminal, verifies whether the specific evidential information of the specific user satisfies the usage condition information of the ticket of the ticket reservation information, and (iii) when the specific evidential information of the specific user satisfies the usage condition information of the ticket, transmits the approval information for the ticket usage.

8. (previously presented)The method of Claim 7, wherein the service server, in response to acquiring the specific evidential information of the specific user from the specific user terminal or from the DID data hub through interactions with the specific user terminal, (i) confirms the authentication information of the specific user registered in the distributed ledger of the blockchain network by using the specific user DID of the specific user, (ii) verifies the specific evidential information of the specific user as valid if the specific evidential information of the specific user matches with the authentication information of the specific user, and (iii) confirms whether the specific evidential information of the specific user satisfies the usage condition information of the ticket.

9. (previously presented)The method of Claim 1, further comprising a step of: (d) when a refund request of the ticket token is acquired from the specific user terminal, which includes one of a user terminal of the user of the ticket or another user terminal of a third party user who obtained the ticket, the service server (i) confirming whether the ticket token is valid by referring to the movement information of the ticket token registered in the distributed ledger of the blockchain network, and (ii) when the ticket token is confirmed as valid, (ii-1) transmitting the ticket token from a specific user token wallet of the specific user to a token refund wallet, (ii-2) registering the movement information of the ticket token from the specific user token wallet to the token refund wallet in the distributed ledger of the blockchain network, and (ii-3) transmitting refund request information of the ticket token to the ticket sale server, and thereby instructing the ticket sale server to make a refund for the ticket corresponding to the ticket token.

10. (currently amended) A method for providing an online ticket service by using a blockchain network, comprising steps of: (a) in response to acquiring a purchase request for a ticket by a purchaser, a ticket sale server providing a request for user information of a user of the ticket for a purchase of the ticket to a purchaser terminal of the purchaser; and (b) in response to acquiring user information of the user of the ticket, the ticket sale server performing (i) a process of transmitting ticket reservation information corresponding to the ticket purchased by the purchaser, wherein the ticket reservation information includes at least one of usage information of the ticket, usage condition information of the ticket, user information of the user of the ticket, and seller information of the ticket, thereby causing the service server (i-1) to create a ticket token corresponding to the ticket by referring to the ticket reservation information, and (i-2) to register generated information for the ticket token in a distributed ledger of a blockchain network, and (ii) a process of transmitting the ticket token to a seller token wallet corresponding to a seller of the ticket, thereby causing the seller token wallet (ii-1) to transmit the ticket token to a user token wallet corresponding to the user of the ticket, and (ii-2) to register movement information of the ticket token from the seller token wallet to the user token wallet in the distributed ledger of the blockchain network; wherein the user information of the user of the ticket includes a user DID(decentralized identity) corresponding to the user of the ticket, and wherein the user DID is user identification information used in the blockchain network, and the user DID and authentication information of the user of the ticket for pieces of personal information of the user of the ticket corresponding to the user DID are registered in the distributed ledger of the blockchain network, and the pieces of personal information of the user of the ticket are stored in a user terminal of the user of the ticket or a DID data hub, and wherein the ticket sale server (i) transmits the ticket reservation information to the service server, thereby causing the service server to request evidential information of the user of the ticket for confirming the usage condition information of the ticket to the user terminal by using the user DID corresponding to the ticket reservation information, and (ii) in response to acquiring the specific evidential information of the user of the ticket from the user terminal or from the DID data hub through interactions with the user terminal, confirms whether the specific evidential information of the user of the ticket satisfies the usage condition information of the ticket, and (iii) in case the specific evidential information of the user of the ticket satisfies the usage condition of the ticket, generates the ticket token corresponding to the ticket.
11. (canceled)
12. (currently amended) The method of Claim 10, wherein the ticket sale server (i) transmits the ticket reservation information to the service server, thereby causing the service server, (ii) in response to acquiring the specific evidential information of the user of the ticket from the user terminal or from the DID data hub through interactions with the user terminal, (ii-1) to confirm the authentication information registered in the distributed ledger of the blockchain network by using the user DID, and (ii-2) to confirm the specific evidential information of the user of the ticket as valid if the specific evidential information of the user of the ticket matches with the authentication information of the user of the ticket, and (ii-3) to confirm whether the specific evidential information of the user of the ticket satisfies the usage condition information of the ticket.

13. (previously presented)The method of Claim 10, further comprising a step of: (c) the ticket sale server making a refund for the ticket to the user of the ticket corresponding to the ticket, when information on a refund request for the ticket is acquired from the service server, wherein the refund request for the ticket is created at the service server after performing processes of: (i) receiving a refund request for the ticket token from a specific user terminal, (ii) confirming whether the ticket token is valid by referring to the movement information of the ticket token registered in the distributed ledger of the blockchain network, (iii) when the ticket token is confirmed as valid, (iii-1) transmitting the ticket token from a specific user token wallet of a specific user to a token refund wallet, and (iii-2) registering the movement information of the ticket token from the specific user token wallet to the token refund wallet in the distributed ledger of the blockchain network, wherein the specific user terminal includes one of the user terminal of the user of the ticket or another user terminal of a third party user who obtained the ticket.

14. (currently amended) A service server for providing an online ticket service by using a blockchain network, comprising: at least one memory that stores instructions; and at least one processor configured to execute the instructions to perform or support another device to perform: processes of (I) in response to acquiring ticket reservation information corresponding to a ticket purchased by a purchaser from a ticket sale server, creating a ticket token corresponding to the ticket by referring to the ticket reservation information, and registering generated information on the ticket token in a distributed ledger of a blockchain network, wherein the ticket reservation information includes at least one of usage information of the ticket, usage condition information of the ticket, user information of a user of the ticket, and seller information of the ticket; and (II) transmitting the ticket token to a seller token wallet corresponding to the seller of the ticket, thereby (i) causing the seller token wallet to transmit the ticket token to a user token wallet corresponding to the user of the ticket, and (ii) registering movement information of the ticket token from the seller token wallet to the user token wallet in the distributed ledger of the blockchain network; wherein the user information includes a user DID(decentralized identity) corresponding to the user of the ticket, and wherein the user DID is user identification information used in the blockchain network, and the user DID and authentication information of the user of the ticket for pieces of personal information of the user of the ticket corresponding to the user DID are registered in the distributed ledger of the blockchain network, and the pieces of personal information of the user of the ticket are stored in a user terminal of the user of the ticket or a DID data hub, and wherein, at the process of (I), the processor (i) requests specific evidential information of the user to the user terminal by using the user DID corresponding to the ticket reservation information, wherein the specific evidential information is used for confirming the usage condition information of the ticket, (ii) in response to acquiring the specific evidential information of the user of the ticket from the user terminal or from the DID data hub through interactions with the user terminal, confirms whether the specific evidential information of the user of the ticket satisfies the usage condition information of the ticket, and (iii) generates the ticket token corresponding to the ticket in case the specific evidential information of the user of the ticket satisfies the usage condition of the ticket.
15. (canceled)
16. (currently amended) The service server of Claim 14, wherein, in response to acquiring the specific evidential information of the user of the ticket from the user terminal or from the DID data hub through interactions with the user terminal, the processor (i) confirms the authentication information registered in the distributed ledger of the blockchain network by using the user DID, (ii) verifies the specific evidential information of the user of the ticket as valid if the specific evidential information of the user of the ticket matches with the authentication information of the user of the ticket, and (iii) confirms whether the specific evidential information of the user of the ticket satisfies the usage condition information of the ticket.

17. (previously presented)The service server of Claim 14, wherein, the processor further performs or supports another device to perform a process of: (III) when the ticket token is transmitted to a token receiving wallet by interactions with a ticket confirmation terminal in response to usage request information of the ticket token from a specific user terminal, wherein the specific user terminal includes one of the user terminal of the user of the ticket or another user terminal of a third party user who obtained the ticket, (i) confirming whether the ticket token is valid by referring to the movement information of the ticket token registered, in the distributed ledger of the blockchain network, and (ii) when the ticket token is confirmed as valid, transmitting approval information for the ticket usage to the ticket confirmation terminal or the specific user terminal, and registering the usage information of the ticket token in the distributed ledger of the blockchain network.

18. (previously presented)The service server of Claim 17, wherein, in response to acquiring verification information for the approval information from the ticket confirmation terminal or the specific user terminal, the processor destroys the ticket token stored in the token receiving wallet, and registers destruction information of the ticket token in the distributed ledger of the blockchain network.

19. (previously presented)The service server of Claim 17, wherein, in response to acquiring verification information for the approval information from the ticket confirmation terminal or the specific user terminal, the processor (i) generates a collection token corresponding to the ticket token, (ii) transmits the collection token to the specific user terminal, and (iii) registers generated information on the collection token in the distributed ledger of the blockchain network.

20. (previously presented)The service server of Claim 17, wherein the usage request information of the ticket token includes a specific user DID(decentralized identity) corresponding to a specific user who is the owner of the specific user terminal, wherein the specific user DID is specific user identification information used in the blockchain network, and the specific user DID and authentication information of the specific user for pieces of personal information of the specific user corresponding to the specific user DID are registered in the distributed ledger of the blockchain network, and the pieces of personal information of the specific user are stored in DID data hub or the specific user terminal of the specific user, and wherein the processor (i) requests specific evidential information, of the specific user, for confirming the usage condition information of the ticket to the specific user terminal by using the specific user DID, and (ii) in response to acquiring the specific evidential information of the specific user from the specific user terminal or from the DID data hub through interactions with the specific user terminal, verifies whether the specific evidential information of the specific user satisfies the usage condition information of the ticket of the ticket reservation information, and (iii) when the specific evidential information of the specific user satisfies the usage condition information of the ticket, transmits the approval information for the ticket usage.

21. (previously presented)The service server of Claim 20, wherein, in response to acquiring the specific evidential information of the specific user from the specific user terminal or from the DID data hub through interactions with the specific user terminal, the processor (i) confirms the authentication information of the specific user registered in the distributed ledger of the blockchain network by using the specific user DID of the specific user, (ii) verifies the specific evidential information of the specific user as valid if the specific evidential information of the specific user matches with the authentication information of the specific user, and (iii) confirms whether the specific evidential information of the specific user satisfies the usage condition information of the ticket.

22. (previously presented)The service server of Claim 14, wherein the processor further performs or supports another device to perform a process of: (IV) when a refund request of the ticket token is acquired from the specific user terminal, which includes one of a user terminal of the user of the ticket or another user terminal of a third party user who obtained the ticket, (i) confirming whether the ticket token is valid by referring to the movement information of the ticket token registered in the distributed ledger of the blockchain network, and (ii) when the ticket token is confirmed as valid, (ii-1) transmitting the ticket token from a specific user token wallet of the specific user to a token refund wallet, (ii-2) registering the movement information of the ticket token from the specific user token wallet to the token refund wallet in the distributed ledger of the blockchain network, and (ii-3) transmitting refund request information of the ticket token to the ticket sale server, and thereby instructing the ticket sale server to make a refund for the ticket corresponding to the ticket token.

23. (previously presented)A ticket sale server for providing an online ticket service by using a blockchain network, comprising: at least one memory that stores instructions; and at least one processor configured to execute the instructions to perform or support another device to perform: processes of (I) in response to acquiring a purchase request for a ticket by a purchaser, providing a request for user information of a user of the ticket for a purchase of the ticket to a purchaser terminal of the purchaser; and (II) (i) in response to acquiring user information of the user of the ticket, performing transmitting ticket reservation information corresponding to the ticket purchased by the purchaser, wherein the ticket reservation information includes at least one of usage information of the ticket, usage condition information of the ticket, user information of the user of the ticket, and seller information of the ticket, thereby causing the service server (i-1) to create a ticket token corresponding to the ticket by referring to the ticket reservation information, and (i-2) to register generated information for the ticket token in a distributed ledger of a blockchain network, and (ii) transmitting the ticket token to a seller token wallet corresponding to a seller of the ticket, thereby causing the seller token wallet (ii-1) to transmit the ticket token to a user token wallet corresponding to the user of the ticket, and (ii-2) to register movement information of the ticket token from the seller token wallet to the user token wallet in the distributed ledger of the blockchain network.

24. (previously presented)The ticket sale server of Claim 23, wherein the user information of the user of the ticket includes a user DID(decentralized identity) corresponding to the user of the ticket, and wherein the user DID is user identification information used in the blockchain network, and the user DID and authentication information of the user of the ticket for pieces of personal information of the user of the ticket corresponding to the user DID are registered in the distributed ledger of the blockchain network, and the pieces of personal information of the user of the ticket are stored in a user terminal of the user of the ticket or a DID data hub, and wherein the processor (i) transmits the ticket reservation information to the service server, thereby causing the service server to request evidential information of the user of the ticket for confirming the usage condition information of the ticket to the user terminal by using the user DID corresponding to the ticket reservation information, and (ii) in response to acquiring the specific evidential information of the user of the ticket from the user terminal or from the DID data hub through interactions with the user terminal, confirms whether the specific evidential information of the user of the ticket satisfies the usage condition information of the ticket, and (iii) in case the specific evidential information of the user of the ticket satisfies the usage condition of the ticket, generates the ticket token corresponding to the ticket.

25. (previously presented)The ticket sale server of Claim 24, wherein the processor (i) transmits the ticket reservation information to the service server, thereby causing the service server, (ii) in response to acquiring the specific evidential information of the user of the ticket from the user terminal or from the DID data hub through interactions with the user terminal, (ii-1) confirms the authentication information registered in the distributed ledger of the blockchain network by using the user DID, and (ii-2) confirms the specific evidential information of the user of the ticket as valid if the specific evidential information of the user of the ticket matches with the authentication information of the user of the ticket, and (ii-3) confirms whether the specific evidential information of the user of the ticket satisfies the usage condition information of the ticket.

26. (previously presented)The ticket sale server of Claim 23, wherein the processor further performs or supports another device to perform a process of: (III) making a refund for the ticket to the user of the ticket corresponding to the ticket, when information on a refund request for the ticket is acquired from the service server, wherein the refund request for the ticket is created at the service server after performing processes of: (i) receiving a refund request for the ticket token from a specific user terminal, (ii) confirming whether the ticket token is valid by referring to the movement information of the ticket token registered in the distributed ledger of the blockchain network, (iii) when the ticket token is confirmed as valid, (iii-1) transmitting the ticket token from a specific user token wallet of a specific user to a token refund wallet, and (iii-2) registering the movement information of the ticket token from the specific user token wallet to the token refund wallet in the distributed ledger of the blockchain network, wherein the specific user terminal includes one of the user terminal of the user of the ticket or another user terminal of a third party user who obtained the ticket.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art includes Du (U.S. Patent Application Publication No. 2014/0100896), Shivakumar (U.S. Patent Application Publication No. 2015/0134371), and Skeen (U.S. Patent Application Publication No. 2017/0178034). 
The next closest prior art is “Secure Event Tickets on a blockchain” Published by Lecture Notes in Computer Science in September 2017 discloses a method of reserving tickets on a blockchain. 
The prior art of record do not teach neither singly nor in combination teach the claimed limitations as recited below in claims 1-26.
“wherein the user information includes a user DID(decentralized identity) corresponding to the user of the ticket, and wherein the user DID is user identification information used in the blockchain network, and the user DID and authentication information of the user of the ticket for pieces of personal information of the user of the ticket corresponding to the user DID are registered in the distributed ledger of the blockchain network, and the pieces of personal information of the user of the ticket are stored in a user terminal of the user of the ticket or a DID data hub, and wherein, at the step of (a), the service server (i) requests specific evidential information of the user to the user terminal by using the user DID corresponding to the ticket reservation information, wherein the specific evidential information is used for confirming the usage condition information of the ticket, (ii) in response to acquiring the specific evidential information of the user of the ticket from the user terminal or from the DID data hub through interactions with the user terminal, confirms whether the specific evidential information of the user of the ticket satisfies the usage condition information of the ticket, and (iii) generates the ticket token corresponding to the ticket in case the specific evidential information of the user of the ticket satisfies the usage condition of the ticket.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/Examiner, Art Unit 3628